KNIGHT, J.
The matters presented by the petition filed herein for a writ of certiorari are discussed and decided in the opinion in Ex parte Ewell, ante, p. 744 [236 Pac. 205], and for the reasons therein stated the petition for the writ of certiorari is denied.
Tyler, P. J., and Cashin, J., concurred.
A petition for a rehearing of this cause was denied by the district court of appeal on April 18, 1925, and petitioner’s application to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on May 18, 1925.
All the Justices concurred.